     Case 19-30568   Doc 30   Filed 12/27/19 Entered 12/27/19 09:20:46       Desc Main
                                Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                WESTERN DIVISION

In re:
      Richard Earl Houghton                                Chapter 7
      Janet E. Houghton
                                 Debtors                   Case No. 19-30568-EDK


 TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE,
                 FREE AND CLEAR OF LIENS AND ENCUMBRANCES
To the Honorable Elizabeth D. Katz, U.S. Bankruptcy Judge:

Now comes David W. Ostrander, Chapter 7 Trustee in the above captioned case
(“Trustee”), by his counsel, and requests that the Court authorize him to sell the single
family home located at 534 Pendleton Avenue, Chicopee, Hampden County,
Massachusetts (the “Property”), to Stephen M. Buynicki (“Buyer”) of West Springfield,
Massachusetts, for the price of one hundred fifty-two thousand dollars ($152,000.00),
free and clear of liens and encumbrances.        In support of this Motion, the Trustee
respectfully represents as follows:
1.     The Debtor filed a Chapter 7 Voluntary Petition on July 16, 2019 (the “Petition
       Date”).

2.     The first Meeting Of Creditors was conducted on September 10, 2019.

3.     On Schedule A/B – Property, the Debtors disclosed that they owned the Property
       as Tenants By The Entirety with a value of $195,100.

4.     On Schedule D – Creditors Who Have Claims Secured By Property, the Debtors
       listed Freedom Mortgage (“Freedom”) as mortgagee for the Property, and that
       approximately $197,417 was owed to Freedom. Also on Schedule D, the Debtors
       listed the City of Chicopee-Water Dept. as having a lien on the Property and that
       approximately $646 was owed.        The Debtors also listed a lien held by Solar
     Case 19-30568     Doc 30   Filed 12/27/19 Entered 12/27/19 09:20:46         Desc Main
                                  Document     Page 2 of 5


       Mosaic, Inc., in the amount of $23,850 for “[l]oan for solar panels and related
       equipment.”1.

5.     At the bottom of Schedule I: Your Income, the Debtors stated the following: “The
       Debtor and his family (inclusive of the entire household) are moving to Florida on
       August 1, 2019.” At the Meeting Of Creditors conducted on September 10, 2019,
       the Debtors confirmed that they had moved to Florida and that the Property was
       now vacant.

6.     The Debtors have not claimed an exemption in the Property.

7.     On August 6, 2019, Freedom filed a motion for relief from stay for the Property
       stating that the amount owed on the mortgage as of July 19, 2019, was
       approximately $200,974 2. The Court entered an Order on September 12, 2019,
       allowing Freedom’s motion.

8.     On September 10, 2019, the Trustee filed a Motion To Employ BK Global Real
       Estate Services and Teamwork Realty Group As Real Estate Brokers to assist the
       Trustee in the marketing of the Property in expectation of completing a “short sale”
       of the real estate. On September 30, 2019, the Court allowed the motion.

9.     Since then short sale efforts and negotiations have been ongoing and have now
       resulted in approval by Freedom to allow a short sale to occur.

10. Freedom has agreed to accept no less than $138,535.36 in satisfaction of its
       mortgage on the Property.

11. From the sale proceeds, in additional to typical closing costs, a broker’s
       commission in the amount of $9,120, representing 6% of the sale price, will be
       paid. The commission will be split evenly between BK Global Real Estate Services

1
  The Trustee's review of the real estate records at the Hampden Registry Of Deeds did not list
any document recorded associated with this purported lien to Solar Mosaic, Inc., although a
U.C.C.-1 appears to have been recorded by or behalf of Solar Mosaic, Inc., at the office of the
Secretary of the Commonwealth Of Massachusetts on April 20, 2016, listing Richard Houghton
as the “Debtor.” The Trustee contends that the perfection of its purported security interest
required the recording of the U.C.C.-1 at the Hampden Registry Of Deeds and therefore the
creditor holds an unsecured, rather than secured, claim.
2
  A document provided by Freedom to the Trustee dated December 23, 2019, stated that the
mortgage payoff as of January 20, 2020, would be $207,868.69.


In re: Richard & Janet Houghton, Chapter 7, Case No. 19-30568-EDK                     Page 2
     Case 19-30568      Doc 30   Filed 12/27/19 Entered 12/27/19 09:20:46       Desc Main
                                   Document     Page 3 of 5


       and Teamwork Realty Group, LLC, with each receiving 3% of the total commission
       amount.

12. The Property will be sold free and clear of liens, encumbrances and interests with
       any perfected, enforceable, valid liens shall attach to the proceeds of the sale
       according to priorities established under applicable law. Upon information and
       belief, there are no other liens other than the Freedom mortgage that encumber
       the Property. Any real estate taxes or other municipal charges due will be paid
       from the sale proceeds.

13. The minimum increase required for higher offers will not exceed 5% of the
       proposed original purchase price and, therefore, does not require Court approval
       pursuant to MLBR 6004-1 (c)(2)(B)(ii).

14. The Bankruptcy Estate will be responsible for obtaining a certified copy of the
       Bankruptcy Court Order approving the sale. The Buyer will be responsible for the
       cost associated with the recording of the Bankruptcy Court Order and the deed
       conveying the Property to the Buyer.

15. Froom the sale proceeds the Bankruptcy Estate will receive a payment of $7,660
       as a “carve out” from the Freedom mortgage, that will be used to pay the Estate’s
       administrative expenses and a dividend to creditors 3. The Trustee will hold these
       funds pending further order by the Court.

16. The Trustee further requests that the Court enter an Order waiving the 14 day stay
       of the sale order, pursuant to Federal Rule Of Bankruptcy Procedure 6004(h), in
       order to expedite the sale of the Property.

WHEREFORE, the Trustee requests that the Court enter an Order:
a.     authorizing him to sell the Property free and clear of liens, claims, encumbrances
       and interests;
b.     authorizing the distribution of the sale proceeds as set forth herein;
c.     waiving the 14 day stay of the sale order; and


3
 The “bar date” to file claims was November 19, 2019. As of December 27, 2019, ten claims
have been filed, all timely, in the total amount of approximately $8,735.


In re: Richard & Janet Houghton, Chapter 7, Case No. 19-30568-EDK                  Page 3
     Case 19-30568    Doc 30     Filed 12/27/19 Entered 12/27/19 09:20:46   Desc Main
                                   Document     Page 4 of 5


d.     granting such other relief that is just and proper.


                                       David W. Ostrander, Trustee
Dated: December 27, 2019
                                   By: /s/ David W. Ostrander
                                      David W. Ostrander, Esq., BBO#554004
                                      Ostrander Law Office
                                      36 Service Center Road, P.O. Box 1237
                                      Northampton, MA 01061-1237
                                      T: (413) 585-9300 F: (413) 585-9490
                                      E: david@ostranderlaw.com




In re: Richard & Janet Houghton, Chapter 7, Case No. 19-30568-EDK              Page 4
  Case 19-30568        Doc 30     Filed 12/27/19 Entered 12/27/19 09:20:46   Desc Main
                                    Document     Page 5 of 5


UNITED STATES BANKRUPTCY COURT
DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

In re:
      Richard Earl Houghton                                Chapter 7
      Janet E. Houghton
                                    Debtors                Case No. 19-30568-EDK


   ORDER ON TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY
       PRIVATE SALE, FREE AND CLEAR OF LIENS AND ENCUMBRANCES
Upon consideration of the Trustee's Motion To Sell Property Of The Estate By Private
Sale, Free And Clear Of Liens And Encumbrances (“Motion To Sell Property Of The
Estate”), after notice and hearing, it is hereby

ORDERED that the Trustee's Motion To Sell Property Of The Estate, that being the real
property   located     at   534    Pendleton   Avenue,   Chicopee,     Hampden    County,
Massachusetts (the “Property”), to Stephen M. Buynicki (“Buyer”) for the price of one
hundred fifty-two thousand dollars ($152,000.00) is allowed. It is further
ORDERED that the Trustee is authorized to make the following payments from the sale
proceeds without further Order of this Court: a) typical closing costs associated with the
sale of real estate; b) payment to Freedom Mortgage of no less than $136,535.36 in
satisfaction of its mortgage on the Property; and c) a broker commission in the amount
of $9,120 to be split evenly between BK Global Real Estate Services and Teamwork
Realty Group, LLC, each receiving $4,560. The Trustee is further authorized to accept
a payment in the amount of $7,660 for the Bankruptcy Estate and shall hold these funds
pending further Order of this Court. It is further
ORDERED that this Order shall not be stayed for 14 days after entry and shall be
effective immediately. It is further

ORDERED that the Trustee is authorized to execute any and all documents to
effectuate the sale.


                                       _____________________________________
                                       Honorable Elizabeth D. Katz   Dated
                                       U.S. Bankruptcy Judge
